DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claims 19-28 refer to a blending operation versus a mixing operation; however, none of the claim limitations distinguish what makes an operation blending or what makes the operation mixing and what the difference is between the blending and mixing operations; whether it is the type of blade or the motion that creates a blending versus mixing operation.  As such, blending and mixing are interpreted broadly during examination absent any further claim to a particular structural element of the blade or operation.  For examination purposes these terms “blending” and “mixing” are read as being directed to a naming convention nomenclature term to provide a separate identity to each of the operations, and without any distinct claim of a structural element beyond the type of operation, the modifier term has not imparted any further structural element to produce the recited functional effect.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-28, 48 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
Claim 19 recites the limitation “a first rotational direction” in line 17 of the claim.  It is unclear whether the “a first rotational direction” is the same or different as the “a first rotational direction” as recited in line 4 of the claim.  As such the claim is indefinite for failing to distinctly claim the invention.  Claims 20-28, 48 and 49 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 19.
Claim 19 recites the limitation “a second rotational direction” in lines 17-18 of the claim.  It is unclear whether the “a second rotational direction” is the same or different as the “a second rotational direction” as recited in lines 4-5 of the claim.  As such the claim is indefinite for failing to distinctly claim the invention.  Claims 20-28, 48 and 49 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 19.
Claim 26 recites the limitation “an accelerometer for detecting the orientation of the apparatus”.  It is unclear how an accelerometer is able to detect the orientation of the blending apparatus since an accelerometer is defined as an instrument for measuring acceleration.  An accelerometer is not able to detect orientation of the blending apparatus structure since it is not the apparatus that moves, but rather the drive means that rotates the blade.  As such, the claim is indefinite for failing to distinctly claim the limitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 19-24, 26-28 and 49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wulf et al. (U.S. Patent Pub. No. 2012/0018561).
Regarding claim 19, Wulf et al. discloses a blending apparatus (title; abstract; figures 1-3) comprising:
a housing (reference #34);
a blade having one or more arms (reference #112) and capable to be rotated in a first rotational direction to perform a blending operation and in a second rotational direction to perform a mixing operation, wherein the one or more arms each comprise: a first profile on a first edge of the arm ([0011]; [0100]; [0130]), wherein the first edge is a leading edge when the blade is rotated in the first rotational direction and the first profile is configured to perform the blending operation ([0076]); and a second profile on a second edge of the arm, wherein the second edge is a leading edge when the blade is rotated in the second rotational direction and the second profile is configured to perform the mixing operation ([0076]); wherein at least one of the one or more arms is an inner arm angled upwardly relative to a plane normal to an axis of rotation of the blade (figures 8 and 9, reference #114); and wherein the inner arm comprises a main portion (figure 9, reference #120) and a paddle portion (figure 9, reference #122 and 124), wherein the first edge of the inner arm is disposed on the main portion and the second edge is disposed on the paddle portion (figure 9, reference #120, 122 and 124; [0073]; [0076]);
a driver configured to drive the blade in a first rotational direction and a second rotational direction (reference #234; [0011]; [0100]; [0112]);
a controller configured to control the drive means to selectively rotate the blade in the first rotational direction to perform a blending operation or in the second rotational direction to perform a mixing operation (reference #224; [0009]-[0010]; [0112]; [0120]; [0130]-[0131]).
Regarding claim 20, Wulf et al. discloses:
a base (reference #32); and 
a power source (figure 21, reference #232; figures 22-24, “AC power”; [0099]; [0116]; [0129]),
wherein the power source and the driver are housed in the base (reference #32; [0038]-
[0041] (driver and power source part of blender base as shown in figures 21-24); [0061]).
Regarding claim 21, Wulf et al. discloses wherein the base is removable from the housing (see figure 2, with reference #34, 36 and 38 (housing) removable from reference #32 (base); see figures 3 and 19; [0065]).
Regarding claim 22, Wulf et al. discloses a lid which sealingly engages with an open end of the main housing (figure 3, reference #82). 
Regarding claim 23, Wulf et al. discloses wherein the apparatus is portable (figures 2, 3, 19 and 20).  It is noted, that regardless of the size of an apparatus, the apparatus is portable unless it is permanently secured to the ground or other irremovable object.
Regarding claim 24, Wulf et al. discloses wherein the housing is sealable such that the contents of the apparatus can be sealed within the housing for transport (figure 2, reference #198; figures 2 and 3, reference #82).
Regarding claim 26, Wulf et al. discloses an accelerometer ([0130]-[0131] (microcontroller with sensor for determining motor acceleration)).
Regarding claim 27, Wulf et al. discloses wherein the first profile is configured such that, when rotated in the first direction at a predetermined speed, contents within the housing are blended and, 
Regarding claim 28, Wulf et al. discloses an active electronic feedback control mechanism ([0106]; [0131]).
Regarding claim 49, Wulf et al. discloses wherein the lid further comprises a drinking spout with a removable cap (figure 2, reference #198; reference #72; figures 3 and 7, reference #86 (spout) and #90 (removable cap)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wulf et al. in view of Kolar et al. (U.S. Patent Pub. No. 2014/0269154).
Regarding claim 25, Wulf et al. discloses all the limitations as set forth above.  However, the reference is silent as to comprising a USB outlet.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the USB outlet of Kolar et al. on the apparatus of Wulf et al..  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach blending devices.  One of ordinary skill in the art would be motivated to provide a USB outlet in order to download information from a separate device and provide communication between the blender and other devices ([0036]).
Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wulf et al. in view of Leppert et al. (U.S. Patent Pub. No. 2016/0045075).
Regarding claim 48, Wulf et al. discloses all the limitations as set forth above.  However, the reference does not explicitly disclose wherein the power source is a battery.
Leppert et al. teaches another kitchen blender (abstract; figure 1).  The reference teaches wherein the power may be supplied by any one of known power supplies, such as by a conventional wall outlet, power cord, or battery ([0019]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the power source be provided by a battery, as taught by Leppert et al., because selecting one of known designs for a power source would have been considered obvious to one or ordinary skill in the art at the time the invention was filed and because said power source being a battery would operate equally well as the one disclosed y Wulf et al. and would further allow for easier transport and operation from anywhere.  
Response to Arguments
Applicant's arguments filed 3/15/2021 have been fully considered but they are not persuasive. 
Applicant disagrees that an accelerometer is not able to detect orientation of the blending apparatus and points to a Wikipedia page as support.  Examiner finds this argument unpersuasive.  
Applicant additionally argues that the references fail to disclose the features of the blade as amended.  Examiner finds this argument unpersuausive.  As explained above, Wulf discloses the inner arm angled upwardly and comprising a main portion and a paddle portion (see figures 8 and 9, reference #114, 120, 122 and 124; paragraphs [0073] and [0076])   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH INSLER/Primary Examiner, Art Unit 1774